—Amended judgment unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court (Henry, Jr., J.). We reject defendants’ argument that the award of counsel fees was excessive. The court properly denied defendants’ motion to renew because defendants failed to establish that the additional factual material was unavailable at the time of the original motion and cross motion and to provide a valid excuse for failing to submit the material in opposition to the original motion or in support of their cross motion (see, Welch Foods v Wilson, 247 AD2d 830, 830-831; Matter of Hurley v Avon Cent. School Dist., 187 AD2d 983). (Appeal from Amended Judgment of Supreme Court, Ontario County, Henry, Jr., J. — Money Judgment.) Present — Lawton, J. P., Hayes, Pigott, Jr., Hurl-butt and Scudder, JJ.